DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 21 should have a space between “togetherrelative” and changed to “together relative” in line 36.
Claims 36 should have a space between “togetherrelative” and changed to “together relative” in line 35.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a garment extender with a body, first and second sides, first and second stringers, three panels, and multiple sliders with the narrow ends facing each other to overcome the prior art.  The prior art references do not disclose the specific relationship between multiple panels and multiple sliders as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of multiple sliders, adding material to garments that have slide fasteners attachments, and having the sliders facing a certain direction are known to be used in slide fasteners art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
The Examiner notes adding material is known also in cited reference US 2017/0079345 A1.  Additionally, sliders with the narrow end facing each other is known as demonstrated by Ref. US 2012/0260468 A1 and US 6,775,885 B1.  However, comprehensively, the references do not show attaching an extra panel in combination with multiple sliders and the sliders facing a certain direction.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677